DECISION
This case came on to be heard before the High Court on the 6th day of September 1927. The proponent of the name, Chris Young and the objector Silia appeared in person. Chris Young testified in his own behalf and was supported by his witnesses Mrs. Sotoa and Matautia. Silia was also supported by Matautia.
*396The uncontradicted testimony of Chris Young was that the last seven holders of the name Taliutafa were:
Pule
Tupolo
Seiuli
Lipoi
Liusa
Faasua
Letuaina
of which the first three were also Tuimanuas. Pule’s grandsons were Seiuli and Tupolo, both holders of the name Taliutafa. Tupolo’s son was Lipoi. Liusa was the son of Lipoi. Liusa’s daughter Faailo married Taliutafa Faasua and their daughter Solomua married Taliutafa Letuaina.
The proponent Chris Young and his sister, Mrs. Sotoa, are respectively the son and daughter of Amepelia, who was also the daughter of Liusa.
The objector Silia traces his descent from Tuimanua Tialigo as follows: — Tialigo had a son Moaatoa, who was also Tuimanua. The daughter of Moaatoa, Peleese married Alalamua, having a son Alalamua, who was also Tuimanua. Tuimanua Alalamua married a woman Sofe. One of their children Elisala was a Tuimanua. A daughter Lalaai married Túfele Sililauga and Silia was a child of this marriage. Mrs. Sotoa contests this descent of Silia and states that Taliutafa Tuimanua had a daughter whose name was Peleese. This Peleese married Alalamua and of this marriage there was a daughter Savali who married Tauvao. Savali and Tauvao had a son whose name was Alalamua who was a Tuimanua. Lalaai was the daughter of Alalamua and then this daughter married Túfele Sililauga and Silia the objector was the son.
The Anoalo family of which Chris Young is a member claims to be the male line of descent of the Tuimanua *397family. Silia admits that the Anoalo family are the male line of descent of the Tuimanua family and he claims to be a member of this family. This claim is denied by Chris Young and Mrs. Sotoa. The name Taliutafa is an Anoalo name and the holder of the name Taliutafa is also by that token in line of descent of the Tuimanua family. As Chris Young testified, “according to the history of the Anoalo family whoever became the Taliutafa was the man to be appointed Tuimanua — the Taliutafa family is almost a royal family.”
Silia testified that the name Tuimanua is the head of the name Taliutafa as the name Taliutafa was created by a Tuimanua. Undoubtedly the Anoalo family is the family in the male line of the Tuimanuas. Taliutafa is the name of the head of the Anoalo family and accordingly whoever held the name Taliutafa was the logical successor to the name Tuimanua.
At the present time at least, it appears that the only lands held by the Anoalo family is a small piece of land in Tau called Lalopua. This land is about an acre in extent and at the present .time has nothing on it except the tombs of the Tuimanuas. Prior to the hurricane of 1926 there was a house on this land occupied by Chris Young and another member of the family but the house was destroyed by the hurricane and was not rebuilt. The Taliutafa and the Anoalo family is very small and owns apparently no lands except the land Lalopua. Silia testified that the land Lalopua belongs to the Tuimanua family. Chris Young and his witnesses testified that the land Lalopua belongs to the Taliutafa family but as the Taliutafa family is the Anoalo family and as the Anoalo family are the true descendants of the Tuimanua this piece of land is really owned by the descendants of Tuimanua which are Chris Young and his brothers and sisters.
*398On all the evidence it seems clear that Chris Young, if anyone, is entitled to the name Taliutafa and this particularly because he was given the name by the consent of the family as far back as 1917 and the ceremony of naming him in accordance with Samoan Custom of Kava and meetings of the family was duly observed; however, his name was never legally registered and accordingly he was never legally appointed as the holder of the name. Even the witness who was called by Silia in his behalf testified that by consent of the family Chris Young was named Taliutafa by Samoan custom and that the only objection to his holding the name at the present time was that he had not consulted him (the witness) before filing his name for registration.
There is not now and has not been for many years a Tuimanua. The Anoalo family are the descendants of the Tuimanuas by the male line but they neither hold the name Tuimanua or are legally the holders of the name Taliutafa. If, as testified, the Tuimanuas by the male line are Taliutafas and the Taliutafas are Tuimanuas, why should the name Taliutafa be perpetuated when the name Tuimanua is abolished by law? The holder of the name Taliutafa would be at the head of a very small family — brothers and sisters — and would have jurisdiction only over a very small piece of land Lalopua. The family Anoalo has had actual jurisdiction over this land since the passing of Elisala, the last Tuimanua, and by the mere fact of Chris Young taking the name Taliutafa they would have no greater jurisdiction over it, nor should the family pay less respect to Chris Young by .that name than as Taliutafa. He is still their brother and they look up to him as the head of their family.
The Court finds that Chris Young is a member of the Anoalo family; that the Anoalo family and the Taliutafas *399are practically the same in that none but legal descendants of Tuimanuas are entitled to the name Taliutafa and that both the Anoalo family and the Taliutafas are descendants of Tuimanuas.
If the name Tuimanua were still in existence it is very likely that Chris Young would be legally entitled to the name Taliutafa, but as the Tuimanua has been abolished by law, the name Taliutafa should also be abolished as the perpetuation of this name can lead only to local strife and discord in Manua.
The Court also finds that the Anoalo family are entitled to the custody of the land Lalopua and that in the absence of Chris Young from Manua his brothers and sisters, as members of that family and as lineal descendants of the Tuimanuas have the right to the custody and the control over this land in the same measure and degree as they have had in the past.
The costs in this case will be waived as the name Taliutafa is not given to either party.